CAMPBELL, Judge.
It is noted that the judgment was entered in this case 13 December 1971. The ninety days for filing the case on appeal in this Court expired 13 March 1972. It was not until 10 April 1972 that the defendant procured an extension of time under Rule 5 of this Court to docket the appeal. This order was obtained too late, and for this reason this appeal is subject to dismissal.
We, nevertheless, have considered the assignment of error to the effect that the punishment was cruel and excessive. This assignment of error is feckless and no error appears upon the face of the record.
Appeal dismissed.
Chief Judge Mallard and Judge Brock concur.